Name: Commission Regulation (EC) No 2215/98 of 15 October 1998 amending Regulation (EC) No 881/98 laying down detailed rules for the protection of the additional traditional terms used to designate certain types of quality wine produced in specified regions (quality wine psr)
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing;  research and intellectual property
 Date Published: nan

 Avis juridique important|31998R2215Commission Regulation (EC) No 2215/98 of 15 October 1998 amending Regulation (EC) No 881/98 laying down detailed rules for the protection of the additional traditional terms used to designate certain types of quality wine produced in specified regions (quality wine psr) Official Journal L 279 , 16/10/1998 P. 0004 - 0004COMMISSION REGULATION (EC) No 2215/98 of 15 October 1998 amending Regulation (EC) No 881/98 laying down detailed rules for the protection of the additional traditional terms used to designate certain types of quality wine produced in specified regions (quality wine psr) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 823/87 of 16 March 1987 laying down special provisions relating to quality wines produced in specified regions (1), as last amended by Regulation (EC) No 1426/96 (2), and in particular Article 15(8) thereof,Whereas Commission Regulation (EC) No 881/98 (3) lays down detailed rules for the protection of the additional traditional terms used to designate certain types of quality wine psr;Whereas transitional measures are required for products whose designation and presentation do not comply with the rules in force;Whereas it is necessary to give more time to interested parties who satisfy the conditions laid down in the Regulation for adding to the list of traditional terms in the Annex to that Regulation; whereas, therefore, the date of application of the Regulation should be put back by six months;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 881/98 is hereby amended as follows:1. the following Article 6a is added:'Article 6aWines designated and presented in accordance with the rules in force at the time they were placed in circulation but whose designation and presentation are no longer in accordance with those rules following an amendment of the latter may be held for sale, placed in circulation or exported until stocks are exhausted.Labels printed in accordance with the rules in force at the time they were placed in circulation and which are no longer in accordance with those rules following an amendment of the latter may be used for one year from the date of application of that amendment.`;2. in Article 7, '1 October 1998` is replaced by '1 April 1999`.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27. 3. 1987, p. 59.(2) OJ L 184, 24. 7. 1996, p. 1.(3) OJ L 124, 25. 4. 1998, p. 22.